Citation Nr: 0826685	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  99-14 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
PTSD. Although the veteran initially requested a Board 
hearing, he subsequently withdrew that request.

In February 2003, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2003, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand this matter for development and readjudication.  The 
Court granted the joint motion that month, vacating and 
remanding the case to the Board.  The Board then remanded the 
case to the RO in December 2003 and August 2006 for further 
development in accordance with the joint motion and Court 
Order. 

As noted in the Board's prior August 2006 remand, in June 
1986 and December 1987, the Board denied the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.  In April 1993, the RO 
found that no new and material evidence had been submitted 
warranting reopening of the claim of service connection for 
an acquired psychiatric disorder.  The veteran was informed 
of this determination that month.  The veteran did not appeal 
this determination.  Accordingly, the issue of entitlement to 
service connection for an acquired psychiatric disorder other 
than PTSD, including the issue of whether new and material 
evidence has been submitted to reopen this previously denied 
claim, is not before the Board at this time.  The sole issue 
before the Board is whether the veteran should be granted 
service connection for PTSD.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy. 

2.  The veteran's claimed inservice stressors have not been 
corroborated. 

3.  Any current diagnosis of PTSD is not based on a verified 
stressor. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in April 2004 and September 2006 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The April 2004 letter also included a PTSD 
questionnaire concerning inservice stressors.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the initial rating 
decision was issued prior to enactment of the VCAA.  
Regardless, any deficiency in the timing of the VCAA notices 
was remedied by readjudication of the issue on appeal in 
subsequent supplemental statements of the case.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, the September 2006 letter 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service personnel and treatment records, VA treatment records 
and private treatment records.  The Board notes that 
additional medical records regarding treatment of the PTSD 
would not provide a basis to award the veteran service 
connection for this disability without confirmed stressors.  
Accordingly, the Board finds no basis to remand this case to 
the RO for additional development even assuming that 
additional pertinent medical records were available.  The 
veteran has supplied no information that would provide a 
basis to confirm the veteran's alleged stressors in service.  
Further, the record in this case includes extensive efforts 
by the RO to support the veteran's claim, including attempts 
to confirm the veteran's alleged stressor in service.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

As it is determined below that the veteran's inservice 
stressors have not been corroborated, affording the veteran a 
VA examination to assess whether he has PTSD would prove 
pointless.  Thus, the Board finds that a VA examination with 
respect to this issue is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is seeking entitlement to service connection for 
PTSD.  Applicable law provides that service connection will 
be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

The veteran's service medical records do not indicate that 
the veteran suffered from PTSD while in service.  
Significantly, his April 1967 service discharge examination 
showed that the veteran was evaluated as clinically 
psychiatrically normal.  However, beginning approximately in 
1972, private and VA treatment records show that the veteran 
has a long complex history of psychiatric problems.  
Significantly, a May 1982 treatment record showed an 
assessment of PTSD.  Further, subsequent treatment records in 
October 1982, January 1986, November 1996 and February 1999 
also showed a diagnosis of PTSD.  Since there has been a 
diagnosis of PTSD, the Board must determine whether there is 
a corroborated in-service stressor to determine whether the 
veteran's current PTSD could be related to service. 

Initially, the Board observes that there is no evidence in 
the record that the veteran served in combat.  Service 
personnel records fail to indicate combat or combat- related 
activities.  While the veteran did receive the National 
Defense Service Medal and Vietnam Service Medal, he did not 
receive a combat award.  As it is not shown the veteran 
engaged in combat, his unsupported assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet.App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 
(1994).  The regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet.App. 163 
(1996).

By way of background, in May 1997, the veteran and his 
representative filed the current claim for service connection 
for PTSD.  Essentially, the veteran asserted that he was a 
gunner's mate on a riverboat in Vietnam in June 1967 and that 
he suffered from nightmares, flashbacks, and a withdrawal 
from society.  As the date given by the veteran was after his 
discharge from active duty, it appears that the RO requested 
additional information concerning the veteran's stressors.  
Upon the RO's request, the veteran submitted a stressor 
statement in June 1997 in which he contended that he was a 
gunner's mate aboard the U.S.S. Richard B. Anderson.  He 
asserted that in May of 1965, incoming rounds were taken on 
the port side of the ship and the ship returned fire, killing 
everyone on board.  The veteran repeated that the name of the 
ship was the U.S.S. Richard B. Anderson.  

However, in a May 1998 report, the Department of the Army, 
United States Army and Joint Services Environmental Support 
Group (which was changed to the United States Armed Services 
Center for Research of Unit Records and again subsequently 
changed to and hereinafter referred to as the United States 
Army and Joint Services Records Research Center or 
"JSRRC"), stated that the history of the U.S.S. Richard B. 
Anderson indicated that the ship did not serve in Vietnam 
during the veteran's tour of duty aboard that ship, May 1965 
to January of 1966.  A detailed report regarding the history 
of the U.S.S. Richard B. Anderson was submitted along with 
this report.  In sum, the detailed history of this ship did 
not support the veteran's alleged stressors.

However, in the June 2003 joint motion, the parties noted 
that the JSRRC had reported that the U.S.S. Richard B. 
Anderson, the ship identified by the veteran as taking 
incoming rounds in May of 1965, did not serve in Vietnam 
during the veteran's tour of duty aboard that ship (May 1965 
to January of 1966).  However, the parties found that the 
Board was required to locate information regarding the U.S.S. 
Prairie which did serve in Vietnam and to which the veteran 
was assigned for a period of time.  The parties noted that 
the veteran served on the U.S.S. Prairie in 1966.

In its December 2003 and September 2006 remands, the Board 
instructed the RO to contact JSRRC and request verification 
of stressors regarding the veteran's service on the U.S.S. 
Prairie from January 4, 1966 until February 10, 1966 at which 
point he was transferred to the U.S.S. Galveston.  In 
September 2006, the RO requested information concerning 
stressors while the veteran was aboard the U.S.S. Prairie.  A 
response showed that the January to February 1966 deck logs 
were reviewed and indicated that the U.S.S. Prairie was 
located in Southern California from January to July 1966.  
Further, the ship had no combat involvement while the veteran 
was stationed on it.    

Moreover, the RO obtained a printout from the archival 
database of the United States National Archives and Record 
Administration, Records of the Office of the Chief of Naval 
Operations, which lists ships that came under hostile fire 
for the period of October 1966 to April 1970.  Service 
personnel records showed that the veteran would have been 
stationed on the U.S.S. Galveston during this period.  
However, the U.S.S. Galveston was not listed as coming under 
hostile fire during this period.  

The Board acknowledges the veteran's statements that he had 
traumatic experiences while in service.  Nevertheless, these 
experiences have not been corroborated by official service 
records or other credible supporting evidence.  As already 
noted, the veteran did not participate in combat with the 
enemy and the veteran's stressors could not be verified.  
Moreover, the veteran has not furnished any additional 
details of alleged stressors to allow for an attempt to 
verify any other claimed stressors.  Thus, even though there 
is medical evidence that the veteran does suffer from PTSD, 
his claim must fail since there is no competent evidence that 
any PTSD is related to a verified stressor.  A diagnosis of 
PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 
Vet.App. 70, 77-78 (1994).  Service connection for PTSD must 
be denied as there is no evidence that any current PTSD 
diagnosis is related to any stressors that occurred during 
his active duty service.

In conclusion, a preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).




ORDER

Service connection for PTSD is not warranted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


